Citation Nr: 1129591	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-39 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hand disability, claimed as secondary to a service-connected cervical spine disability.

2.  Entitlement to service connection for a left hand disability, claimed as secondary to a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960 and from August 1961 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that determined new and material evidence had not been received to reopen the service connection claims for left ear hearing loss, arthritis of the left shoulder and bursitis of the right shoulder, and service connection remained denied for those claims.  The RO also reopened the service connection claim for left hand numbness, and denied service connection for right hand and left hand numbness as secondary to traumatic arthritis of the cervical spine, for a left hip condition, and for a right hip condition, and continued a zero percent evaluation for service-connected hearing loss of the right ear.

The Veteran presented testimony at a personal hearing in January 2008 before a Decision Review Officer (DRO), and in November 2008 before the undersigned Veterans Law Judge (VLJ).  Copies of the hearing transcripts are of record.

In a January 2009 decision, the Board reopened claims of entitlement to service connection for a left hand disability, left ear hearing loss, and bilateral shoulder disability.  The Board granted service connection for left ear hearing loss, and remanded the reopened left hand and shoulder claims, the service connection claims for right hand and bilateral hip disabilities, and increased rating claim for right ear hearing loss.  In a January 2009 rating decision, the RO implemented the Board's grant of service connection for left ear hearing loss and evaluated such disability with the already service connected right ear hearing loss, assigning a 10 percent evaluation for bilateral hearing loss.  

In an April 2010 rating decision, the RO granted service connection for rotator cuff tear with AC joint arthritis and impingement of the right shoulder (40 percent); rotator cuff tear with AC joint arthritis and impingement of the left shoulder (30percent); mild osteoarthritis of the sacroiliac joint, right hip (10 percent); and mild osteoarthritis of the sacroiliac joint of the left hip (10 percent).  These awards represent a complete grant of the benefits sought with respect to the Veteran's left ear hearing loss, bilateral hip disability, and bilateral shoulder disability.    


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right and left hand complaints of numbness and pain were not present in service or until many years thereafter and are not related to service or to an incident of service origin, to include a 1969 helicopter crash.

2.  The preponderance of the evidence shows that the Veteran's current right and left hand complaints are not proximately due to, or the result of, his service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  A disability manifested by right hand numbness and pain was not incurred in or aggravated by active service, to include the in-service helicopter crash, and it is not proximately due to, or the result of, the service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  A disability manifested by left hand numbness and pain was not incurred in or aggravated by active service, to include the in-service helicopter crash, and it is not proximately due to, or the result of, the service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in June 2005, December 2005, February 2009, and June 2010.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  Collectively, these letters informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  After the issuance of all VCAA notice, the claim was readjudicated by way of a Supplemental Statement of the Case dated in November 2010.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment and personnel records, VA medical evidence, and the Veteran's contentions.  The Veteran has undergone VA examinations and testified at personal hearings before a DRO and the undersigned VLJ.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearings, the DRO and VLJ essentially noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims.  In addition, they sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Legal Criteria for Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Disability that is chronically worsened by service-connected disability shall be service connected.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).


Analysis

In this case, the Veteran's primary contention is that he has pain and numbness in his hands as a result of trauma suffered in helicopter crashes during his service in Vietnam.  He also maintains that he has a bilateral hand disability due to holding his hands in one position for a long period of time when he was a pilot flying airplanes in service.  Lastly, he asserts that his bilateral hand disability is secondary to his service-connected cervical spine disability.  

Despite the Veteran's reported hand symptomatology, the objective medical evidence shows no evidence of abnormality in either upper extremity.  Indeed, a January 2007 EMG was negative for any abnormality of the upper extremities, to include the hands.  Nevertheless, the Board notes that numbness and pain in the hands are symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds that the Veteran is competent to report that he currently experiences numbness and pain in his right and left hands.  

Accordingly, the Board must determine whether the Veteran's current right and left hand symptomatology is related to his military service.  

The Veteran's service treatment records are negative for any hand complaints, treatment, or diagnoses.  The evidence does confirm the Veteran's report, however, that he was involved in a helicopter crash during service in February 1969.  Moreover, the Board notes that the Veteran is currently service-connected for traumatic arthritis of the cervical spine stemming from that crash.  

In May 2005, VA received the Veteran's service connection claim for a bilateral hand disability, claimed as numbness down both upper extremities.    

During a July 2005 VA joints examination, the Veteran reported significant pain and paresthesias down both arms when he holds his arms up in one position for too long.  No objective findings or diagnoses pertinent to the Veteran's upper extremities were noted.  

According to VA treatment notes, the Veteran complained of intermittent numbness in both hands.  A January 2007 EMG study was conducted and showed no evidence of a C5-T1 radiculopathy on either right or left side, and no evidence of right carpal tunnel syndrome or sensory polyneuropathy in the right upper extremity.  

The Veteran was afforded an additional VA examination in February 2008 due to complaints of shooting pains in the arms and hands and occasional numbness.  It was noted that he had multiple vertebral fractures from a helicopter crash in 1969.  Although the opinion states that upper extremity numbness and pain was most likely aggravated by traumatic arthritis of the cervical spine, in the support for the opinion, the examiner states that there was no evidence of neuropathy involving his upper extremities despite the fact that the veteran had shooting pains, there was no objective evidence for neuropathy.  Because the Board found that opinion unclear (as noted in the January 2009 remand), it remanded the claim for further clarification.  Moreover, the examiner did not provide an opinion as to whether the veteran's bilateral hand disability is due to or a manifestation of his service-connected cervical spine disability.  

Thereafter, in February 2009, a VA examiner opined that the Veteran's bilateral hand numbness and shooting pain is most likely caused by or a result of the helicopter crash during service.  The examiner explained that the Veteran's bilateral hand symptomatology is a manifestation of cervical radiculopathy.  It was also noted that the Veteran has had extensive spine disease which is related to the helicopter crash and multiple vertebral fractures.  The examiner reiterated her belief that the Veteran's cervical radiculopathy is likely a result of service.  However, because a neurological examination was not performed, this examiner referred the case to neurologist for further consideration.  

In November 2009, a VA neurologist opined that the Veteran's bilateral hand symptomatology was less likely as not caused by or a result of service.  

According to an October 2010 addendum, a VA neurologist clarified that the February 2009 examiner stated that a neurological examination was not done; therefore a neurology referral was necessary to complete the opinion, which was completed by the Neurologist in November 2009.  

On review of all evidence of record, the Board finds that service connection for right and left hand disabilities is not warranted.  As noted, the Veteran is competent to report his hand symptomatology, as it is observable by a layperson.  Jandreau, supra.  However, as to the etiology of his current right and left hand complaints, he as a lay person, is not competent to offer an opinion.  See 38 C.F.R. § 3.159(a) (2010).  Providing a medical opinion as to etiology of a disability requires medical training and the evidence does not show that he possesses such training.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The Board acknowledges the February 2008 and February 2009 VA opinions of record.  However, as indicated, the Board found the February 2008 opinion unclear and therefore inadequate for purposes of determining the etiology of the Veteran's hand complaints.  Moreover, as to the February 2009 opinion, the Board notes that the examiner had not examined the Veteran and actually referred the case for a neurological examination.  Therefore the Board finds the February 2009 opinion to be less-informed and of little probative value.  

On the other hand, the Board finds the November 2009 VA opinion provided by the VA neurologist to be more informed.  The neurologist opined that the Veteran's bilateral hand symptomatology was less likely than not caused by or a result of service.  As reflected in the record, the neurologist noted there is no evidence of neuropathy, to include carpal tunnel syndrome, or radiculopathy by EMG done at the VA.  Nonetheless, the neurologist acknowledged the Veteran's subjective and complete sensory loss for all sensory modalities, noting that the Veteran could not even detect touch of a turning fork either warm or cold on the entire extremity.  In any event, the November 2009 neurologist opined that the Veteran's pattern of sensory loss is not present in radiculopathy due to degenerative disc disease of the cervical spine.  The neurologist had an opportunity to examine the Veteran and review the entire claims file.  This opinion is factually accurate, fully articulated, and contains sound reasoning.  As such, the November 2009 VA opinion is very probative as to the issues at hand and must be afforded significant probative value.  

As indicated, the Veteran is competent to report his observable hand symptoms; the Board finds that his lay report of etiology is outweighed by the assessment offered by the VA neurologist in November 2009.  As such, the Board finds that the preponderance of the evidence is against the service connection claims.

As the preponderance of the evidence is against the service connection claims for right and left hand disabilities, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the service connection claims must therefore be denied.


ORDER

Service connection for a right hand disability claimed as secondary to a service-connected cervical spine disability is denied.

Service connection for a left hand disability claimed as secondary to a service-connected cervical spine disability, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


